FILE COPY




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 28, 2022

                                          No 04-22-00068-CV

                                      In re STATE OF TEXAS

                                         Original Proceeding1

                                            ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On February 2, 2022, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court no later than ten (10) days from the date of this order. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED February 28, 2022.

                                                                          PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1Thisproceeding arises out of Cause No. 20-04-38777-MCVAJA, styled State of Texas v. Six Hundred Eight
Thousand One Hundred Seventy-Seven Dollars and No Cents in United States Currency and 2007 Chevrolet G-3500
Van VIN# 1GAHG39U971127428, pending in the 365th Judicial District Court, Maverick County, Texas, the
Honorable Amado J. Abascal, III presiding.